Citation Nr: 1129651	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-12 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active military duty in the Coast Guard from November 1942 to February 1946.  The Veteran died in August 2006.  The Appellant is his surviving spouse.  This appeal was taken from a rating decision of April 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The appeal was remanded by the Board in December 2010.

In May 2010, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  The Board received the VHA opinion and a subsequent addendum in June 2010 and August 2010, respectively.  In September 2010, the Appellant was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  The appeal was subsequently remanded by the Board in December 2010 in order to provide the Appellant appropriate notice pursuant to Hupp v. Nicholson. 

It is further noted that the Appellant requested a Travel Board hearing with a member of the Board in her May 2008 Substantive Appeal.  In a February 2010 statement, the Appellant stated that she no longer desired to attend a Board hearing.  Based upon this latter document, the Board finds that the Appellant has withdrawn her earlier request for a hearing and will proceed with this appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. During the Veteran's lifetime, service connection was established for hearing loss (60 percent disabling); during his lifetime, claims for service connection for skin cancer, a lung condition, and removal of half of left ear due to melanoma were denied. 

2. The Veteran died in August 2006 at age 82.  The Death Certificate notes that the immediate cause of death was cardio-pulmonary arrest, with the underlying cause noted a metastatic melanoma to the brain

3. The August 2006 Autopsy Report shows clinical diagnoses of melanoma, metastatic to the lung with pleural effusions, and asbestos exposure.  Pathological diagnoses included few asbestos bodies and no evidence of asbestos-related changes, no evidence of metastatic melanoma, and squamous cell carcinoma of the right upper and middle lobes.  

4. The Veteran's exposure to asbestosis and long-term sun aboard ships during his World War II service is conceded; however, his cancers had their onset many years following the Veteran's discharge and are unrelated to his active service or any incident therein, to include exposure to sun and asbestos.

CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in his or her possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1).

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted. While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

In this case, the RO did provide the Appellant with notice in November 2006 prior to the initial decision on the claim in April 2003, as well as in February 2011. Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Appellant in the notice letters about the information and evidence that is necessary to substantiate her claim.  Specifically, the February 2001 letter stated that the evidence must show that the Veteran died in service, or that a service-connected condition caused or contributed to his death.  Additionally, the March 2008 statement of the case (SOC) and the April 2011 supplemental statements of the case (SSOC) provided the Appellant with the pertinent regulations and notified her of the reasons for the denial of her application and, in so doing, informed her of the evidence that was needed to substantiate her claim.

With respect to the Dingess requirements, the VCAA letters failed to provide notice of the type of evidence necessary to establish a disability rating or effective date for the claim on appeal.  The Board determines that, as the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, any question regarding the appropriate effective date with respect to the issue at hand is moot.  As the appeal is for service connection for the cause of the Veteran's death, there is no question pending as to a disability rating to be assigned therein.

VA has also fulfilled its duty to assist the Appellant in making reasonable efforts to identify and obtain relevant records in support of the Appellant's claim and obtaining a VA opinion.  The Veteran's service and VA treatment records, private treatment records, a February 2007 VA opinion, and June/August 2010 opinions from an oncologist specialist with the Veteran's Health Administration (VHA) were reviewed by both the RO and the Board in connection with adjudication of the claim.

In sum, the Appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting her that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Cause of Death - Applicable Rules and Regulations 

The Appellant asserts that service connection is warranted for the cause of the Veteran's death.  She contends that the Veteran's death was due, in part, to asbestos exposure during service.  Alternatively, the Appellant contents that Veteran's skin cancers, and ultimately, his metastatic melanomas to the brain and lungs with pleural effusions were a result of his long-term exposure to the sun during service.  

Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's spouse for death resulting from a service-connected or compensable disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it. Id. A service-connected disorder is one that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown. 38 C.F.R. § 3.312(c).  Service-connected disabilities of a static nature involving muscular or skeletal functions and not materially affecting other vital body functions will not be held to have contributed to death resulting primarily from some other cause. 38 C.F.R. § 3.312(c)(2).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service- connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c). See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service. 38 U.S.C.A. §§ 1110, 1131.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such malignant tumors, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos- related diseases, nor has VA promulgated any regulations. McGinty v. Brown, 4 Vet. App. 428, 432 (1993). However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), which provides some guidelines for considering compensation claims based on exposure to asbestos. Id. The Board notes that the DVB circular was subsumed verbatim as § 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has reorganized and revised this manual into its current electronic form M21-1MR.  While the form has been revised, the information contained therein has remained the same.

"Asbestosis is a pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles." McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  Another similar definition of pneumoconiosis is "a condition characterized by permanent deposition of substantial amounts of particulate matter in the lungs, usually of occupational or environmental origin." Dorland's Illustrated Medical Dictionary, 1315 (28th ed., 1994).

With asbestos related claims, VA must determine whether military records demonstrate asbestos exposure during service, and if so, determine whether there is a relationship between asbestos exposure and the claimed disease. M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure that proper development of the evidence is accomplished to determine whether or not there is pre-service and/or post- service asbestos exposure. Id.  The most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, and mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9).

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1MR, Part IV, Subpart ii, Chapter 2(C)(9)(e).  Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc. M21- 1MR, Part IV, Subpart ii, Chapter 2, §C(9)(f).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos- related claim. See VAOPGCPREC 4-2000.

During World War II (WWII), several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction. M21-1MR, Part VI, Subpart ii, Chapter 2, §C(9)(g).


Factual Background/Procedural History 

During the Veteran's lifetime, he served on active duty from November 1942 to February 1946.  During his World War II service in the U.S. Coast Guard, he also served aboard the U.S.S. Coronado and the U.S.C.G.C Cactus.  According to the Veteran's February 1946 Certificate of Release from active duty, he worked in the boiler and engine rooms of these ships as a "fireman first class."   

In addition to asbestos exposure, prior to his death, the Veteran also submitted credible reports regarding excessive sun exposure while serving aboard these ships.  He stated that he was outside on the decks of the ships for a period of sixteen months with little or no shade from the sun.  

Service treatment records are silent as to complaints or diagnosis of, or treatment for any type of skin cancers, other cancers or tumors, or respiratory/lung disorders.

Following service, the record shows that the Veteran had an excision of keratoac anthoma on the left forearm and an actinic keratosis on the upper right arm in March 1994.  He also had a left partial auriculectomy for melanoma in February 2003.  A June 2003 CT scan of the lungs showed calcified plaques which "may represent asbestos exposure."  

The Veteran died in August 2006.  The death certificate reflects that the immediate cause of death was cardiopulmonary arrest due to or as a consequence of metatastic melanoma to the brain.  

An August 2006 Autopsy Report indicated clinical diagnoses of melanoma, metastatic to the lung with pleural effusions, and asbestosis exposure.  Pathological diagnoses included the following: squamous cell carcinoma of the right upper and middle lobes; no evidence of metastatic melanoma; congestion of all lobes except upper left; fibrinous adhesions, right lung, and asbestos bodies, few, with no evidence of asbestos-related changes.  It was noted that the Veteran had past medical history of COPD, an 85 pack/year history of smoking, melanoma of the arm in 1995, and melanoma of the ear in 2003.  It was also indicated that the Veteran had reported prior exposure to asbestos during his service with the Coast Guard.  Pleural plaques and pleural effusions were both previously documented.  Cytological examination in July 2006 showed findings consistent with melanoma.  Chest x-ray also revealed a right hilar mass and a CT scan showed a right upper lobe mass.  Autopsy showed squamous cell carcinoma of the right upper and middle lobes.  No evidence of melanoma was present.  It was noted that "very few cells weakly positive for S100 were present," and therefore, the diagnosis of metastatic melanoma was "equivocal."  Few asbestos bodies were present but changes of asbestos related disease were not.  

During his lifetime, the Veteran had filed a claim for service connection for asbestosis/lung condition, skin cancer, and half of ear removal due to melanoma. These claims were denied in a December 2003 rating decision.  The Veteran was informed of this decision and his appellate rights and he did not appeal and that decision became final.

Also during the Veteran's lifetime, service connection was established for hearing loss.  Notably, the record does not reflect, nor does the Appellant otherwise contend, that the Veteran's hearing loss in any way contributed to the Veteran's death.  

Again, service department records indicate that the Veteran's MOS was that of fireman first class in the U. S. Coast Guard, and the RO has conceded that the Veteran, in that capacity, was exposed asbestos while working in the boiler rooms and engine rooms of the ships.  In addition, based on the credible statements of the Veteran and the Appellant, and in light of the Veteran's extensive service aboard ships, it is also likely he was exposure to substantial amounts of sun without protection.  Thus, both asbestos and sun exposure during service are conceded.   

In light of the foregoing, the RO obtained a medical opinion to determine whether the Veteran's cause of death was related to asbestos exposure in-service.  In a February 2007 VA medical opinion, the clinician indicated that a review of the claims file and medical record was completed.  It was noted that the Veteran was initially diagnosed with melanoma of the left arm in 1995 and then a melanoma of the left ear in 2002.  He further noted that the August 2006 Autopsy Report revealed a squamous cell carcinoma of the lungs with no evidence of melanoma, but there were few cells weakly positive for S100 protein, and thus, the diagnosis of metastatic melanoma was considered equivocal.  The clinician did note that July 2006 cytology showed S100 considered by the Veteran's oncologist to be mostly metastasis from the melanoma.  On autopsy, there were a few asbestos bodies present but the changes of asbestosis related disease were not present.  The examiner concluded that the Veteran's cause of death was squamous cell carcinoma of the lungs and metastatic malignant melanoma; asbestosis was not a significant contributing factor to the Veteran's death.  Based on the foregoing, the examiner concluded that the Veteran's cause of death was less likely than not caused by or a result of asbestos exposure.  

While the February 2007 VA examiner provided a negative opinion with respect to the Veteran's asbestos exposure and his cause of death, he proffered no opinion in regards to sun exposure.  

As such, the matter was referred for a medical expert opinion in April 2010 in order to address the Veteran credible statements regarding in-service sun exposure and the probability of his death being related to such exposure.  In accordance with the Board's directives, a VHA opinion and addendum to the opinion was obtained in June 2010 and August 2010.  

The VHA examiner, a Chief of Hematology/Oncology, stated that he reviewed the Veteran's case and opined that the medical evidence did not support a 50 percent or greater probability that the skin cancers and metastatic melanoma were related to his sun exposure while in the Coast Guard.  He reasoned that, while sun exposure may have played a minor role in the development of melanoma, "most experts believe that the greatest risk factor for melanoma is the amount of sun exposure very early in life."  The VHA examiner explained that the Veteran's in-service sun exposure likely represented a very small fraction of his lifetime exposure.  

In an August 2010 request for clarification to the June 2010 opinion, the VHA examiner stated that he re-reviewed the Veteran's case and, based on his initial as well as subsequent re-review, he opined that it was less likely than not (probability less than 50 percent) that the Veteran's skin cancers, and ultimately the clinical diagnosis of metastatic melanomas to the brain and lungs with pleural effusions were a result of his long-term exposure to the sun during service.  His rationale for the foregoing opinion was based on the following factors: (1) the final diagnosis on autopsy was noted as squamous cell carcinoma of the lungs with no evidence of metastatic melanoma; and (2) the Veteran's history of smoking (85 packs/year) place him at higher risk for developing lung cancer.  

Based on this record, the Board must conclude that the conditions causing the Veteran's death are not related to his service.  First, metastatic melanomas to the brain and lungs were first shown many years following the Veteran's discharge, which is significant evidence against his claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, there is no medical evidence linking the Veteran's fatal cancers to asbestos or to his long-term, in-service exposure to the sun.  

In fact, a VA physician who reviewed the Veteran's claims file in February 2007 concluded that it was unlikely the Veteran's cause of death (i.e., squamous cell carcinoma of the lungs and metastatic melanoma) was caused by or the result of asbestos exposure in-service.  He reasoned that although there were few asbestos bodies present in the lungs at the time of the autopsy, changes of asbestosis related disease were not present.  Thus, he concluded that asbestosis was not a significant contributing factor to the Veteran's death.  

In this regard, the Board finds that the February 2007 VA physician's opinion highly probative.  First, the opinion is uncontroverted by other medical evidence contained in the claims file.  Further, the physician demonstrated that he was fully informed of the pertinent medical history by making specific references to evidence in the claims file, to include the August 2006 Autopsy Report and the Veteran's history of melanoma to the arm and ear.  Moreover, the VA physician fully articulated his opinion and provided a reasoned analysis supporting his opinion (that the Veteran's cause of death was less likely related to in-service asbestos exposure in light of the autopsy findings showing no asbestosis related disease). See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-304 (2008).

With respect to the sun exposure claim, the June 2010 and August 2010 VHA opinions are also highly probative for similar reasons.  The VHA medical expert was fully informed of the pertinent factual premises, as demonstrated by his reference to specific medical and lay evidence in the claims file.  Further, the physician unequivocally stated his opinion that the Veteran's skin cancers and metastatic melanomas were less likely than not (less than a 50 percent probability) related to his sun exposure while in-service.  He further unequivocally clarified that it was less likely than not that the Veteran's skin cancers and metastatic melanoma to the brain and lungs with pleural effusions were a result of his in-service sun exposure.  He specifically cited to the Veteran's extensive smoking history and noted that this placed him at a higher risk for developing lung cancer.  

In short, the February 2007 VA opinion and the June/August 2010 VHA opinions are factually accurate, fully articulated, and based on sound reasoning.  Accordingly, they carry significant weight, and are the most probative evidence regarding the relationship between the Veteran's in-service sun and asbestos exposure and the causes of his death. See Nieves-Rodriquez, 22 Vet. App. at 304.

Finally, with respect to asbestos exposure, the Board notes that the medical evidence of record indicates that the Veteran was never actually diagnosed with asbestosis.  Although "asbestosis" exposure is noted as a clinical diagnosis on the August 2006 autopsy report, the pathological diagnosis summary clearly indicates that there was no evidence of asbestos related disease.  In addition, the Board notes that the medical evidence of record does not include any radiographic evidence of parenchymal lung disease.  As such, the Board concludes that the Veteran did not have a diagnosis of asbestosis or other lung disorder, to include lung cancer, that was due to asbestos exposure in service.  

In finding that service connection for the cause of the Veteran's death is not warranted, the Board acknowledges the Appellant's contentions that exposure to asbestos particles and excessive sun caused the Veteran's fatal lung and brain cancers/diseases.  Notably, she has not provided any additional medical or lay evidence in support of her claim. 

The Appellant is certainly competent to report facts such as the Veteran's diagnoses of skin cancer, lung cancer, and pleural effusions which were diagnosed by medical professionals. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).

However, the Appellant, as a lay person, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that the Veteran's various cancers and lung conditions are related to his in-service asbestos and/or sun exposure. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Appellant and her representative's lay beliefs alone can serve to establish any association between the claimed disability and his military service. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In sum, the weight of the medical evidence demonstrates that the Veteran's metastatic melanoma to the brain and/or metastatic melanoma to the lung with pleural effusion were not caused by any incident of service, including exposure to asbestos or to the sun.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


